          Case 1:19-cr-00158-NONE-SKO Document 41 Filed 01/13/21 Page 1 of 2


 1   DAVID A. TORRES AND ASSOCIATES
     David A. Torres, SBN135059
 2   1318 K. Street
     Bakersfield, CA 93301
 3   Tel: (661)326-0857
     Fax: (661)326-0936
 4   Email: dtorres@lawtorres.com
 5   Attorney for:
     LLAIRS SALVADOR FLORES-LOPEZ
 6
                            IN THE UNITED STATES DISTRICT COURT
 7
                          FOR THE EASTERN DISTRICT of CALIFORNIA
 8

 9                                                  )   Case No.: 1:19-cr-00158 NONESKO
     UNITED STATES OF AMERICA,                      )
10                                                  )   STIPULATION AND ORDER TO
                    Plaintiff,                      )   CONTINUE THE STATUS
11                                                  )   CONFERENCE
            vs.                                     )
12                                                  )
     LLAIRS SALVADOR FLORES-LOPEZ,                  )
13                                                  )
                    Defendant                       )
14
     TO: THE CLERK OF THE UNITED STATES DISTRICT COURT, HONORABLE DALE A.
15
     DROZD AND MICHAEL REDDING, ASSISTANT UNITED STATES ATTORNEY:
16
            COMES NOW Defendant, Lairs Salvador Flores-Lopez, by and through his attorney of
17
     record, David A. Torres hereby requesting that the status conference hearing currently set for
18
     Wednesday, January 20, 2021 be continued to Wednesday, March 17, 2021.
19
            The parties have been engaged in plea negotiations and AUSA Redding indicates the
20
     government is in the process of tendering a formal plea offer. I have spoken to AUSA Michael
21
     Redding and he has no objection to the continuance.
22
            The parties also agree the delays resulting from the continuance shall be excluded in the
23
     interest of justice pursuant to 18 USC 3161 (h)(7)(A) and 3161 (h)(7)(B)(1).
24
            //
25
            //



                          Stipulation and Proposed Order to Continue Sentencing
                                                    1
          Case 1:19-cr-00158-NONE-SKO Document 41 Filed 01/13/21 Page 2 of 2


 1            IT IS SO STIPULATED.

 2                                                                Respectfully Submitted,

 3   DATED: January 13, 2021                                      /s/ David A Torres         ___
                                                                  DAVID A. TORRES
 4                                                                Attorney for Defendant
                                                                  Llairs Sandoval Flores-Lopez
 5

 6

 7   DATED: January 13, 2021                                      /s/Michael Redding___________
                                                                  MICHAEL REDDING
 8                                                                Assistant U.S. Attorney

 9

10

11                                                ORDER

12            Pursuant to the parties’ Stipulation, the status conference hearing set on Wednesday,

13   January 20, 2021, be continued to Wednesday, March 17, 2021.

14

15   IT IS SO ORDERED.

16
     Dated:     January 13, 2021                                  /s/   Sheila K. Oberto              .
17                                                      UNITED STATES MAGISTRATE JUDGE

18

19

20

21

22

23

24

25




                           Stipulation and Proposed Order to Continue Sentencing
                                                     2
